Citation Nr: 1710634	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2010, the Veteran and his brother testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

In a November 2012 decision, the Board found that there was new and material evidence to reopen the Veteran's claim for service connection for schizophrenia, and upon reopening the case was remanded for initial RO adjudication of the claim on the merits.  In August 2015, the Board remanded for further development and is now ready for disposition.

The issue of total disability based upon employability (TDIU) has been raised by the record as the Veteran is receiving Supplemental Security Income (SSI) based on his inability to work and his statements related thereto.  However, the issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia is related to active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which has been diagnosed as schizophrenia.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Certain chronic diseases, including any psychosis (such as schizophrenia), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia.  

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(b) (2016).  

As an initial matter, while the Board acknowledges that the Veteran's entrance examination records were unable to be located, it is extremely unlikely that such a disorder would have been noted upon an entrance examination, as such a finding would almost certainly prohibited his entry into service.  Therefore, the Board will presume it was not noted upon entry.  

Next, while there is evidence in the record to suggest that the Veteran's schizophrenia may have preceded his active duty service, there is no actual evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, it appears that the finding that the Veteran's schizophrenia preexisted service was largely based upon statements from the Veteran and his brother, and not based upon any medical documentation that he reviewed.  
Thus, the Board will accept that there was no psychiatric disability prior to service.

Next, it is also apparent that the Veteran's schizophrenia had its onset in service, as the service treatment records reflect that he was hospitalized during active duty service after becoming withdrawn, emotional, uncommunicative, and experiencing hallucinations.  The STRs indicate that, prior to his hospitalization, the Veteran witnessed a "very gruesome" motor-vehicle accident in which a baby was killed.  Additionally, the Veteran reported that his symptoms were due to the fact that he was doing too much work with too little sleep.  

It is also apparent to the Board that the Veteran's symptoms have persisted since service, as hid current VA treatment records report that his schizophrenia has persistent since service with numerous relapses, including a suicide attempt that required a hospitalization.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder, diagnosed as schizophrenia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


